 SHELLOIL CO.243Shell Oil CompanyandLocal 338, Laborers'Inter-national Union of NorthAmerica, AFL-CIOandLocal UnionNo. 553,affiliatedwith the UnitedAssociationofJourneymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO. Cases14-CA-3885 and 14-CA-4013August 30, 1967DECISION AND ORDERBY CHARIMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn April 4, 1967, Trial Examiner William W.Kapell issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practices,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the General Counsel andRespondent filed exceptions to the Trial Ex-aminer'sDecision with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, ' and thtentire record in the case, and hereby adopts thefindings, 2 conslusions, and recommendations of theTrial Examiner.In affirming the Trial Examiner's dismissal of al-legationsthat Respondent violated Section 8(a)(3)and (1) by its conduct with respect to Reynolds'grievance, we do not adopt his finding that theLaborers'businessagent, Pickerill, proposed toRespondent'smanagerof industrial relations,Buffington, that the grievance would be dropped ifReynolds were granted access to Respondent'srefinery.On the contrary, the record shows thatBuffington made the actual proposal on November5, 1965, when he stated to Pickerill that Respond-ent"wouldbewillingtoconsiderCalvin[Reynolds],permittingCalvin to enter the refinery,if this would provide 9 ,-mutually satisfactory basisto resolve the grievance." Respondent's proposalwas a culmination of several earlier suggestions forsettlement initiated by the Union in which it in-dicatedan interest in obtaining removal ofReynolds' name from the "Bar list." In this regard167 NLRB No. 32the Plant Committee initially proposed, on August13, 1965, that Reynolds be permitted to return towork as a probationary employee. At this samemeeting the committee also inquired whetherReynolds could be permitted to enter the refinerypremises, if the discharge were to stand. Severaldays later, while scheduling the next grievancemeeting, Pickerill indicated that a problem area inthe case from the Laborers' viewpoint existed inReynolds' (a union official and delegate to the coun-cilwhich bargains with Respondent on behalf of 12constituent locals) being on the list and commentedthat ". . . even though a man might not be a goodemployee for one employer he could be a good em-ployee for another ...." On August 26, 1965, dur-ing a meeting between Respondent's officials andtheLaborers'committee, the Laborers againinquired if Respondent would admit Reynolds tothe premises. Respondent made no effort to inter-fere with the processing of the grievance during thesettlement negotiations, but rather cooperated inprocessing it to a final resolution. Moreover, theseattempts to settle the grievance were not directlywith Reynolds but were handled through negotia-tionswith the bargaining representative. In thesecircumstances, we find that Buffington's offer toremove Reynolds from the "Bar list" amounted tonothing more than a good-faith attempt to settle thegrievance.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Shell Oil Company, Rox-ana, Illinois, its officers, agents successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order.'Respondent incorporated in its exceptions a motion to reopen therecord to take evidence on events subsequent to the hearing As the mo-tion is lacking in merit, it is hereby denied2The TrialExaminer indicated that the Respondent operated tworefineries, one located at Roxana and the other at Wood River, IllinoisThe record demonstrates that the Respondent,at all times material herein,operated only one refinery located at Roxana,Illinois,which was alsoknown as the Wood RiverrefineryTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This matter washeard at St. Louis, Missouri, On December 12 and 13,1966,' upon complaints of the General Counsel issued inIAll dates hereafter refer to the year 1966 unless otherwise noted310-5410-70-17 244DECISIONSOF NATIONALLABOR RELATIONS BOARDCase 14-CA-38852 on September 30, and in Casel4-CA-40133 on October 12, respectively. The caseswere consolidated for hearing by an order of the RegionalDirector, dated October 12.The complaint in Case 14-CA-3885 alleges, in sub-stance; that Shell Oil Company, hereafter referred to asRespondent, in violation of Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended, hereafterreferred to as the Act, denied access to its Wood Riverrefinery to Calvin Reynolds, an employee of ThomasFleming Piping Co., a contractor performing services atsaid refinery, thereby causing him loss of employmentbecause he had refused to withdraw a grievance filedagainstRespondent. Respondent in its answer admitsdenying Reynolds access to its premises, but denies all al-legations of violation.The complaint in Case 14-CA-4013 alleges, in sub-stance, that Respondent maintains a list of ex-employeesand other persons, who for some reason are barred fromentering its Roxana refinery at Roxana, Illinois, either towork for Respondent or for an employer performing ser-vices at said refinery, and that since January 24, Respond-ent in violation of Section 8(a)(5) and (1) has refused therequest of Pipefitters, the recognized exclusive bargain-ing representativeof Respondents Pipefitters at therefinery to bargain on the maintenance of the aforemen-tioned list, the reasons for placing the names of em-ployees on or removing them from said list, and the dura-tion for which employees' names are kept on the list fora specific offense, or to furnish information as to thenames on the list, the manner in which persons are put onthe list, and the reasons therefor. In its answer Respond-ent admits maintaining the list, and that on at least oneoccasionsinceJanuary 24 Pipefitters requested it to bar-gain concerning the subjects described in the complaint,but denies (1) that Pipefitters is presently requesting bar-gaining therein, although on at least one occasion Pipefit-ters discussed such subjects, (2) that a proper requesttherefor was made by it, or (3) that it violated Section8(a)(5) and (1).'All parties were afforded full opportunity to be heard,to introduce relevant evidence, to present oral argument,and to file briefs. The General Counsel and Respondentfiled briefs which have been duly considered. Upon theentire record in the cases, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.COMMERCERespondent, a corporation duly organized under andexisting by virtue of the laws of the State of Delaware,2Based upon a charge filed on February3 by Local 338,Laborers' In-ternationalUnion of NorthAmerica,AFL-CIO, hereafter calledLaborersSBased on a charge filed on June 24by Local Union No 553,affiliatedwith the United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO, hereaftercalled Pipefitters4At the conclusion of General Counsel's case-in-chief, and again at theend of the hearing,rulings on Respondent'smotions to dismiss this caseon the ground that General Counsel had failed to prove a cause of actionwere reserved The motions are hereby disposed of in accordance with thefindings hereinafter set forthhas its principal office and place of business in New YorkCity, State of New York, and maintains other installa-tions in other States,including Illinois.At all timesmaterial herein, it has engaged in the manufacture, sale,and distribution of gasoline, oil, petroleum derivatives,petrochemicals, and related products at its refineries atRoxana and Wood River, Illinois. During the year endingDecember 31, 1965, which period is representative of itsoperations during all times material herein, Respondent,in the course of its business operations, manufactured,sold, and distributed at each of the aforesaid refineriesproducts valued in excess of $1 million, of whichproducts valued in excess of $50,000 were shipped fromeach of said refineries directly to points located outside ofthe State of Illinois Respondent admits, and I find, thatat all times material herein, it was an employer engaged incommerce within themeaningof Section 2(6) and (7) ofthe Act.H.THE LABOR ORGANIZATIONSINVOLVEDRespondent admits, and I find, that at all times materialherein,Laborers and Pipefitters have been labor or-ganizations within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe issues arising herein stem from Respondent'smaintenance and implementation of a lists of persons whowere barred from entering its refineries. The list, whichhas been in existence for over 30 years, contains thenames of (1) all of Respondent's employees who havebeen discharged regardless of reason, (2) in its discretion,those of its employees who quit if their overall work per-formance while employed was submarginal, and (3) theemployees of contractors, who were working on itspremises and were discharged for breach of its rules ap-plicable to such employees.6 From time to time the Barlist is reviewed by Respondent and, in its discretion,revised without applying any set criteria.A.Case 14-CA-3885As related above, the complaint in this case states thatRespondent violated Section 8(a)(1) and (3) by refusingaccess to its Wood River, Illinois, refinery to CalvinReynolds, a former employee, thereafter employed byone of its contractors, thereby causing him to lose his em-ployment because he refused to withdraw a grievancefiled against Respondent. Calvin Reynolds began work-ing at Respondent's refinery in 1952. After being asteward for the Laborers for 3 or 4 years, he becamechairman of Laborers' committee, and a delegate to the5During the hearing the Unions referred to the list as a "blacklist", theGeneral Counsel expressed indifference as to its nomenclature, andRespondent opposed calling it a"blacklist," claiming it was merely a listof persons who were barred from entering its refineries Without ascribingany significance to its name,the list, for purposes of convenience, willhereafter be referred to as the "Bar" list6Respondent issues a handbook(GC Exh4) containing its workrules to all employees of contractors who are engaged in work on itspremises and perform about one-half of its constructionworkRespond-ent also issues a similar handbook(G C Exh 3)to all of its own em-ployees SHELL OIL CO.245Oil Workers' Council, which consists of 12 unions, whosemembers are employed by Respondent. The Councilnegotiates collective-bargaining contracts and processesgrievances on behalf of its constituent unions withRespondent. The evidence is not disputed that on August4, 1965, Respondent discharged Reynolds because of ex-cessive absenteeism and poor productivity, and automati-cally placed him on the Bar list. At that time Reynoldswas informed in response to his specific request that hewas being placed on the Bar list and would not be per-mitted to enter the refinery. Reynolds thereupon filed agrievance pursuant to the provisions of Laborers' con-tract with Respondent. Thereafter, the Plant Committeeconsisting of seven representatives of the various unionsrepresenting Respondent's employees, met on several oc-casions with David Buffington, Respondent's manager ofpersonnel and industrial relations, to process Reynolds'grievance. At some of these meetings and in telephoneconversationsbetweenBuffingtonand JamesW.Pickerill,Laborers' business agent, the latter proposedthat the grievance would be dropped if Reynolds weregranted access to Respondent's refinery.' Respondentwas not receptive to the proposal but agreed to take itunder consideration.On November 5, however, at ameeting between representatives of Respondent andLaborers, Buffington stated that inasmuch as Laborershad previously indicated that the listing of Reynolds'name on the Bar list was a matter of concern to it,Respondent was willing to consider permitting Reynoldsto enter the refinery if it would provide a mutuallysatisfactory basis to resolve his grievance. Pickerill askedfor time to consult the Union's attorney and Reynolds.Thereafter, on January 26 Reynolds was referred for em-ployment by Laborers to Fleming Pipe Co., which wasengaged in performing work at the refinery. Reynolds ap-plied at the refinery to sign in but was refused admittanceby Respondent's watchman because he was on the Barlist.Meanwhile the parties continued to process thegrievance and a hearing was held in March before an ar-bitrator who had been selected. On April 22, the arbitra-tor issued a decision sustaining Reynolds' discharge. OnMay 5 Reynolds received a letter from Respondent con-firming their recent conversation to the effect that hisname had been removed from the Bar list, and that hewould be permitted to enter the refinery. A few days laterReynolds succeeded in obtaining a job with Kelly, a con-tractor working for Respondent at its refinery, and wassubsequently permitted to enter and work at the refinery.The Position of the Partiesthe Act, and Respondent's offer interfered with this rightin violation of Section 8(a)(1) and (3). He points out that2 weeks after the arbitrator resolved the grievance (bysustaining the discharge), Respondent notified Reynoldsthat his name had been removed from the Bar list and heno longer was excluded from entering its refinery. In-asmuch as no explanation was offered by Respondent forthis action, General Counsel concludes that it must havebeen because Reynolds' grievance no longer was pend-ing, and since all other reasons for which he was placed onthe list continued to exist, it follows that his loss of em-ployment by reason of having been barred from therefinery was in retaliation for his refusal to withdraw thegrievance,and, therefore constituted discriminationunder Section 8(a)(3) and (1) of the Act. In support hecitesEast Texas Pulp and Paper Company.8In that casegrievances9were filed by employees pursuant to theprovisions of their collective-bargaining contract whenthey were refused reinstatement following a strike inviolation of a contract no-strike provision. The employerthereupon attempted by threats and inducements toprevailupon the discharges to withdraw both theirgrievances and unfair labor practice charges. The Boardheld that the employer interfered with the protectiverights of employees in violation of Section 8(a)(1) becausethe right to file and process grievances under a collective-bargaining contract was protected by Section 7.Respondent takes the position that all its efforts toresolve the grievance constituted nothing more than alegitimate effort of settlement which in no way violatedReynolds' rights under Section 7. Respondent also pointsout indirectly that it did not place Reynolds on its Bar listbecause of the filing of his grievance but rather declinedto remove him thereafter from that list while his grievanceremained unresolved. TheEast Texas Companycase isdistinguished on the grounds that the employer theredealtdirectlywith the employees to compel thewithdrawal of their grievances and unfair labor practicecharges, and its threats and blackballing of the involvedemployees for jobs elsewhere had no relationship to theoperation of its business, whereas in the instant case, theEmployer dealt only with the representatives ofLaborers, and the job involved affected its operations.Unanue & Sons, Inc.,132 NLRB 572,10 is cited in sup-port of its position. In that case the Board, in reversingthe Trial Examiner, found that the employer did not un-lawfully condition an offer of reemployment upon thewithdrawal of unfair labor practice charges because theunion's president suggested the condition.The General Counsel urges that Respondent's offer toremove Reynolds from the Bar list constituted dis-crimination against Reynolds because it was conditionedupon his agreement to cease and desist from engagingfurther in the protective activity of processing hisgrievance.He contends that Reynolds unquestionablyhad the right to file and process a grivance under the col-lective-bargaining contract, which was protected under'Although Pickerill testified that Respondent's representatives madethe proposal, I find, as related above and based on Buffington's testimony,which impressed me as being positive and trustworthy, that the proposalwas made to Respondent Also, it appears that Pickerill admittedly hadsuggested to Buffington that if Reynolds were permitted to enter therefinery he might still be a good employee for a contractor working at therefinery even if he could no longer work for Respondent Nor did he refuteBuffington's testimony that he asked for the rehiring of Reynolds as aConclusions1.The alleged violation of Section 8(a)(3)The available evidence indicates, and General Counselconcedes, that the maintenance of the Bar list was neitherdiscriminatory in nature nor discriminatorily applied.Furthermore, the General Counsel disavows any conten-probationary employee This testimony indicates that Pipefitters tooksome initiative in proposing settlement of the matters 143 NLRB 427, enfd. 346 F 2d 686 (C A 5)Unfair labor practice chargeswerealso filed subsequently based onthe grievances10Enforcedsub nom N L R BvGoyaFoods, Inc,303 F 2d 442(C A 2), cert denied 371 U S 911 246DECISIONSOF NATIONALLABOR RELATIONS BOARDtion that Reynolds' discharge, his placement on the Barlist,or his subsequent removal therefrom constitutes anunfair labor practice. He urges only that Respondent'sconditional offer violated Section 8(a)(3) and (1) of theAct. I find, however, as related above that Laborers in-itiated the conditional settlement, and that further therecord is barren of any union hostility on the part ofRespondent, which might color the alleged conduct ofRespondent. Furthermore, even assuming,arguendo,asclaimed that Respondent conditioned Reynolds' ad-mittance to the refinery upon withdrawal of his grievance,Ifind that there is no showing either that Respondent en-gaged in any hostility to Laborers, or that such offer wasintended to or, in fact, had the effect of encouraging ordiscouraging union membership. I, therefore, concludethat Respondent's conduct did not violate Section 8(a)(3).SeeUnanue & Sons, Inc., supra.Accordingly, I shallrecommend that the complaint be dismissed insofar as italleges violation of Section 8(a)(3).2.The alleged Section 8(a)(1) violationIfind that theEastTexas case is materially distin-guishable in that there the Employer reacted to the filingof the grievances and charges by threatening to interfere,and actually interfering, with the protected employmentopportunitiesof the employees involved unless thegrievances and charges were withdrawn, whereas in theinstant case Reynolds was barred from the refinery be-fore his grievance was filed. Respondent did not resort toany threats or inducements to bring pressure to bear uponReynolds with respect to his grievance. It maintained thestatus quo existing prior to the filing of the grievance. Infact,Respondent made no effort to interfere with theprocessing of the grievance and, as far as the record goes,cooperated in processing it to a final resolution.Moreover, it was Laborers who attempted to forestallgoing forward with the grievance by offering to withdrawitconditionally. In the context of all the circumstances,especially the absence of any proven employer hostilityto Laborers, I find that Respondent's conduct was notproscribed within the meaning of Section 8(a)(1). SeeUnanue & Sons, supra.1, accordingly, shall recommendthe dismissal of the complaint in its entirety.B.Case 14-CA-4013As related,supra,the complaint in this case alleges thatRespondent in violation of Section 8(a)(5) and (1) of theAct refused to bargain with Pipefitters about the Bar listor to furnish certain informationconcerningthe list." Itis undisputed that Pipefitters, as the exclusive bargainingrepresentative of Respondent's pipefitters, had a collec-tive-bargaining contract with Respondent, which expiredat the end of 1965. Negotiations to succeed the existingcontract were started about the middle of 1965 by Pipefit-ters in concert with the other craft unions. All the unionsexcept Pipefitters and Operating Engineers concludedagreements with Respondent towards the end of 1965.PipefittersthenbegannegotiatingseparatelywithRespondent. The evidence is in conflict as to the date oftheir first such bargainingsession;Respondent claimsthat it was held on November 24, 1965,12 while Pipefit-ters contends it was on December 22, 1965. The parties,however, are in accord that meetings were held onDecember 22, 1965, January 10, 24, February 16,March 8, and September 20.At themeetingof December 22, Respondent in ex-planation ofits rule13barring people from itspremisesstated that the purpose of the list was to exclude peoplewhom it felt were detrimental to its construction efforts,and that it had the right to do so. Pipefitters testified thatRespondent took the position thatmaintaining and imple-mentingthe iistwas a prerogative of managementbecause the listed people were out of thebargaining unitand there was no reason to discussit.14Also, at this meet-ing, Pipefittersinquiredwhether 10 pipefitters who hadbeen suspended in July 1965, for a violation of a no-strikeclause, had been placed on the list. Respondentexplainedthat they had not been placed on the list, and were barredfrom entering the refinery only during and solely becauseof their suspension. The meeting on January 10 was heldunder theauspiciesof a Federal mediator, at whichPipefitters' proposals were reexamined and the positionsof the parties restated for his benefit. Respondent alsostated at this session that reasons for placing people onthe list includedsmoking,intoxication, low productivity,and stealing.Pipefitters argued that the listing of peopleshould be for a definite periodcommensuratewith the of-At the hearing, Respondent contended, in support of its motion toquasha subpoenaducestecumserved upon it by Pipefitters, calling forthe production of the Bar list, that the information sought was irrelevantand unnecessary for the disposition ofthe issuesraised in the complaint.Ruling was reserved, the parties were invited to brief the point, and it wasprovided that in the event the motion to quash was thereafter denied, thehearing would be reopened for the purpose of proceeding with respect tothe subpena In the event the motion was granted a ruling quashing thesubpena would appear in the Decision herein I find that there is no issueconcerning the existence of the list or its purpose The disclosure of theidentities of the employees on the list (the identities of 59 pipefittersdischarged by Respondent and/or its contractors appearing on the list wasactually furnished prior to or during the hearing) would in no way affectthe disposition of the issue as to whether the Bar list is a mandatory sub-ject of bargaining, and is neither relevant, material nor necessary for theresolution of the issues raised in the complaint The motion to quash ishereby granted SeeN L R B v L T Wilson,335 F 2d 449, 452 (C A5),Goodyear Tire & Rubber Company v N L R B,122 F 2d 450 (C A6)12Respondent also testified that a second meeting occurred onDecember 10, 1965, at which Pipefitters submitted 13 proposals for con-sideration of which proposal 9 entitled "Black listing and interference withemployment" was as followsThe Company shall not prevent, preclude or interfere with any em-ployee or former employee in connection with their right to make ap-plication, to obtain employment or to continue in employment withany other employer whether or not such employer is engaged by con-tract or otherwise in performing work on the property of the Com-panyBlacklistingby the Company, or interference by the Companywith the employment of or tenure of an employee or former employeeby another employer shall obligate the Company to make the em-ployee whole for all losses including wage losses incurred as con-sequence thereof, without diminutionPipefitters claim that the 13 proposals were submitted to Respondent onDecember 22, 196513Pipefitters' contention that at several of their meetings Respondentdenied the existence of a list is technically correct Respondent deniedmaintaining a list referred to by Pipefitters as a blacklist, but admitted itmaintaineda barred list14Respondent denied using the term"prerogative of management" dur-ing their discussions SHELL OIL CO.fense charged and not for life, and gave as an example anindividual placed on the list for smoking, who thereafterdiscontinued the habit. Respondent denied that peoplewere kept on the list for life, alleged that the list wasreviewedand revised periodically, and assertedlydiscussed all requests for information.At the meeting on January 24, Respondent requestedand Pipefitters declined to limit its demands in an effortto reach an agreement. At the meeting of February 16,the parties were again unable to agree on terms. At theend of the session Pipefitters requested the reasons forplacing people on the Bar list. Respondent replied that thelistwas confidential and it was not prepared to furnishany information but agreed to review the list for possibledeletions.At the next meeting, held on March 8, theevidence is in conflict as to whether or not Respondentrequested bargaining in connection with the compositionand revision of the list. Pipefitters testified that its requestto negoitate these matters was refused by Respondent onthe grounds that they were not negotiable matters, did notaffect Pipefitters bargaining unit, and were managementprerogatives. Respondent's testimony is somewhat am-biguous, and also conflicting. At one point it admitteddiscussing proposal 9 while at another, it denied that anyreference was made thereto. Pipefitters also contendedthat Respondent had agreed to review and revise the listat a prior meeting and to submit a list of names which hadbeen removed from the list. Respondent denied such anunderstanding, declined to reveal the names of personsdeleted from the list, and stated that those individualswould be made aware of it if they presented themselvesat the refinery gate. Respondent then suggested narrow-ing discussions in an attempt to reach agreement andPipefitters presented six items, including severance pay,work schedules, work assignments, and vacation schedul-ing, but not proposal 9. The next meeting took place onSeptember 20, at which the parties agreed on the terms ofa supplemental agreement, including the six itemspresented by Pipefitters at their last bargaining session.The agreementin itspreamble stated in part as follows:In full settlement of all issues raised by the wagereopening notice dated July 29, 1965, and the con-tract cancellation notice dated October 22, 1965, itis hereby agreed ... that the Agreement effective asof August 31, 1964, shall be reinstated as of the dateof the acceptance of this agreement subject to the fol-lowing revisions.At thismeetingthe testimonyisalso inconflict as towhether or not proposal 9 was discussed again. Respond-ent claims that no reference was made to it while Pipefit-ters contend that it was touched on.Meanwhile on November 23, Pipefitters' counselwrote to Respondent alleging that (1) Pipefitters in itsbargaining negotiations with Respondent had requesteditemized information concerning the barred list, and thata copy of the list be made available to it, (2) Respondenthad declined to furnish a copy of the list or to bargain con-cerning it because it was a matter"exclusively within theprerogative of management," and (3) Pipefitters had at alltimes maintained its demands that Respondent bargainwith it concerning the list,and incorporate these mattersina collective-bargaining contract.On December 5Pipefitters submitted a newly proposed contract, whichincluded the substance of its old proposal 9, now renum-bered"III." By letter of December 8 Respondent deniedPipefitters' claim that it declined to bargain, asserted that247it bargained in good faith on all matters upon which it wasrequested to bargain, and listed the names of nine of itsformer pipefitters in response to Pipefitters' demand fora list of former pipefitters who are prohibited from enter-ing itsWood River refinery. During the hearing theparties stipulated the admission in evidence of a list (JointExhibit 1) containing the names of former pipefitters andhelpers of contractors, who have been placed on the Barlist and are therefore barred from entering Respondent'spremises.The Positions of the PartiesGeneralCounselcontends thatRespondent isobligated both to bargain about the list and to furnish therequested information because these matters are directlyconnected with Pipefitters' responsibilities as bargainingrepresentative and are essential in order to properly po-lice its contract with Respondent. He submits that thedischarge of an employee by Respondent or hisresigna-tion not only terminated his current employment statusbut also, upon being placed on the Bar list, automaticallyor in the discretion of Respondent, precluded his futurepotential employment by Respondent or its contractorsengaged in construction on its premises. Consequently,the factors during his employment, which caused thename of an employee to be placed on the list, materiallyaffected the prospects of his reemployment and fall withinthe area of mandatory bargaining. Therefore, in order toproperly represent the employee bargaining unit and itsmembers and to intelligently and adequately police itscollective-bargainingcontracts, it is necessary thatRespondent be required to bargain as to the criteria usedin appraising and evaluating the work performance orconduct of an employee during his employment, whichthereafter may cause his name to be placed on the Barlist.General Counsel contends further that Respondentshould also be required to furnish the requested informa-tion concerning the list, including a copy of the list, inorder to enable Pipefitters to bargain intelligently and ef-fectively, and that the availability of the list is the onlyway Pipefitters can accurately ascertain the identity of itsmembers who are on it. Pipefitters asserts that the Bar listis, in effect, deferred discipline.Respondent contends that(1) the Bar list does not con-stitute a mandatory bargaining subject, (2) even assumingit to be a mandatory bargaining matter, it discussed thelist to the extent properly requested, and (3) it was notobligated to disclose certain information concerning thelist because no proper request for such information wasmade.In support of its position that the Bar list does not con-stituteamandatory bargaining subject, Respondentclaims that it is not obligated to bargain on behalf of itsformer pipefitter employees who are employed by otheremployers because they are outside its bargaining unit.Nor is it required to bargain with respect to its present orfuture pipefitter employees because the Bar list has no ap-plication to current employees and their conditions of em-ployment,and the bargaining demands relate to a condi-tion which may arise only following the termination of theemployment relationship.Respondent also asserts thatthe Bar list has no relation whatsoever to discipline dur-ing the employees'period of employment, and is nothingmore than a list of ex-employees. In short, it maintainsthat there is no way in which a present or a future em- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee can appear on the list while he continues to be apresent or future employee.Respondent,however, ad-mits that the Bar list affects the beginning of a subsequentemployment relationship,since its effect is to prevent em-ployment by its contractors,but asserts that inasmuch asit is the contractor who is concerned with the employ-ment relationship with his employees,the involvement ofhis employees with the Bar list might be a subject whichthat employer is required to bargain about, but notRespondent.Furthermore,in an effort to distinguish theinstant bargaining subject from others which have beenheld to be mandatorily bargainable,Respondent refers topension plans,which have been held to be a condition ofemployment(citingInland SteelCompany v. N.L.R.B.,170 F.2d 247 (C.A. 7),and submits that pension plans,which cause the termination of employees,not only in-volve them once they have become ex-employees, butalso deals with them in their relationship to their em-ployer before the employment is over,whereas the Barlistherein has no relation to the employees until aftertheir employment is over.ConclusionsIt is admitted that Respondent's employees who quitmay be placed on the Bar list solely in Respondent's dis-cretion, based upon the employee's overall work record.Accordingly, his future employment opportunities to alarge extent would depend upon what occurred during hisemployment relationship and how it was appraised byRespondent. Thus, Respondent's criteria and its applica-tion in evaluating the employee's work performance aredeterminative as to whether he will be placed on the Barlist.The relationship between the cause and effect is suchthat Respondent may not realistically or correctly con-tend that the considerations affecting the Bar list comeinto play only after the employee's termination, andtherefore are not related to the conditions of his prior em-ployment. It is only the consequences of the Bar list,which manifest themselves after the employment rela-tionship terminates. In fact, the relation of the employee'sterm of employment to the Bar list is comparable in manyrespects to that between an employee's term of employ-ment and his pension plan, which Respondent concedesto be a condition of employment. The considerations ap-plicable to employees, who quit and are placed on the Barlist,apply equally to employees who are discharged forviolating company work rules. In either case the futureemployment of members of the bargaining unit isjeopardized.Thus, inHouston Chapter, AssociatedGeneral Contractors,15the Board, in discussing hiringhalls for future employment as a mandatory subject ofbargaining, stated:.employees who have been laid off by one em-ployer are customarily desirous of employment withothers in the industry, and are still employees withinthemeaning of the Act as they seek employmentwith such other employers.Their obtaining offurther like employment will necessarily be regulatedby the operation of the hiring hall. Thus, those em-ployees who are working in the industry and whohave a deep concern not only about the length oftheir presentjobs,but also about the opportunitiesfor continued employment elsewhere when they arelaid off,are clearly and directlyaffectedby the jobpriority standards established by the hiring hall."'[Emphasis supplied.]10We do not mean to intimate, as the dissent implies, that the build-ing and construction industry should receive special consideration inthis area Rather, we have only sought :o illustrate, by means of theparticular situation presented in this case, the involvement of all em-ployees (those who are seeking employment as well as those who arecurrently employed) with the hiring hallIfind, as explicated in theHouston Chaptercase, thatin the instant case such members who are now working inthe industry have a deep concern not only about thelength of their present jobs but also about the opportuni-ties for continued employment elsewhere when they arelaid off or quit. The obtainment of further like employ-ment of such employees will necessarily be affectedand/or regulated by the operation of the Bar list. I, there-fore, conclude that the Bar list is a mandatory subject ofbargaining on which Respondent is obligated to bargainand its failure to do so violated Section 8(a)(1) and (5) ofthe Act.Respondent contends further that, assuming the Barlist to be a mandatory subject of bargaining, it fulfilled itsbargainingobligationsthereinwhenproperlyrequested and to the extent requested. Thus, Respondentmaintains that it did discuss the Bar list by explaining itspurpose and stating some of the ground for placing an em-ployee on it. Even assuming the adequacy of such infor-mation, which was by no means complete for bargainingpurposes, it would not constitute bargaining within themeaning of the requirements of the Act. At most, it wouldconstitute the presentation of incomplete informationabout the list.With respect to this information Respond-ent also asserts that it was Mr. Douglas, its administra-tive superintendent, who was responsible for bringing upthe subject of the reasons for placing employees on thelist, and that Pipefitters never requested an exhaustive listof the reasons. Either party during bargaining negotia-tions may initiate bargaining over a specific subject, butonce the subject is raised voluntarily or otherwise, it is anissue which must be bargainined over if insisted upon bythe other party unless it is a nonmandatory subject. I findalso that Pipefitters during the bargaining sessions at onetime or another raised the subject of the Bar list, its com-position,maintenance, and revision, and conflictingevidence on these matters is resolved and credited to thateffect.16 Furthermore, in addition to the testimony at thehearing, the following documentary evidence is also in-dicative of Pipefitters' requests for bargaining on the mat-ter covered by the Bar list: the 13 contract proposals, par-ticularly proposal 9, submitted to Respondent; the chargefiled and served on Respondent on June 24 setting forthPipefittersbargaining demand; Pipefitters' letter ofNovember 23 to Respondent reiterating and renewing itsbargaining demands; and the proposed new contract sub-mitted by Pipefitters to Respondent on December 9 con-taining a provision similar to its previous proposal 9. Ifind further that Pipefitters' letter of November 23 and15 143 NLRB 409,411-41216 In fact, Respondent admitted that on one occasion Pipefittersrequested information pertaining to the reasons for placing employees onthe listThe evidence also shows, and I find, that Pipefitters inquired as tohow long a name was retained on the list, and advanced reasons forremoving names SHELL OIL CO.the submission of its proposed contract on December 9refute Respondent's argument that the supplemental con-tract signed on September 20 constituted an abandon-ment of its bargaining demands with respect to the Barlist.The September 20 contract, despite its preamble set-tlement language, was no more than a short-term com-promise on what the parties could agree upon from all theissues raised until they began negotiations on a new con-tract. I, therefore, conclude that there is no merit toRespondent's contention that it bargained to the extentrequested by Pipefitters.Respondent also asserts that requests for informationrelative to names and reasons involving persons outsidethe bargaining unit were improperly made because itsrelevancy was not demonstrated. It is settled law that aunion is charged with the statutory duty of representingthe employees in the bargainingunitand in the exerciseof that duty, it has a right to information as to wages, jobdescriptions, and similar matters which are relevant to orreasonably necessary in the discharge of its bargainingobligation. Thus, wage and related information pertainingto employees in the bargainingunitare presumptivelyrelevant and aunion isnot required to show its preciserelevanceunlesseffective employer rebuttal is presented.However, as to other requested data, a union must byreference to the circumstances of the case, as an initialmatter, demonstrate more precisely the relevance of thedata it desires. 17The information requested by Pipefitters relative to thenames of all individuals appearing on the list necessarilyincludes the names of nonpipefitters and those pipefittersformerly employed and discharged by Respondent's con-tractors. These individuals were not members of Respond-ent's pipefitters bargaining unit. Consequently, there isno presumption of relevancy to such information. Ac-cordingly, it was incumbent upon the General Counsel todemonstrate the relevancy of the information sought tothe discharge of Pipefitters' duties as bargaining repre-sentative of that bargaining unit. The only evidencepresented in support of Pipefitters' right to see the Bar listwas a statement by Business Agent Harrelson that heknew of 20 pipefitters in addition to the 9 ex-employeesnamed by Respondent, who were on the list, and that,therefore, Pipefitters was unable to verify who was on thelistwithout seeing it.However, when Respondentthereafter submitted an additional list containing thenames of 57 ex-pipefitter employees of Respondent'scontractors, who were on the Bar list, Harrelson did notreassert any other inaccuracies in the listing. Moreover,I find that General Counsel did not carry the burden ofdemonstrating the relevancy of the demand to see the Barlist to Pipefitters' bargaining obligation. No evidence wasoffered to show that Respondent's refusal to exhibit theBar list would have any impact on the working conditionsor terms of employment of the members of its bargainingunitsufficientlyrelevant to establish that it wasreasonably necessary to Pipefitters' role as bargainingagent in the administration of its collective-bargainingcontract with Respondent. Nor is Respondent's limitedcontrol over the employees of its contractors of sufficientimport to establish such impact. Obviously, the informa-tionconcerningthe namesof employees of crafts otherthan Pipefitters would have even less impact. I, therefore,249conclude that Respondent's bargaining obligation did notinclude the disclosure of the names of employees otherthan its own ex-employee pipefitters or the need to ex-hibit the Bar list to Pipefitters.18 Accordingly, I shallrecommend that the allegations of the complaint bedismissed insofar as they require Respondent to reveal allthe names appearing on its Bar list or to exhibit the Barlist to Pipefitters.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operation ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and constitute unfairlabor practices to the extent indicated therein, which tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the above findings of fact and upon the entirerecord in the cases, I make the following:CONCLUSIONS OF LAW1.At all times material herein, Laborers and Pipefit-ters have been labor organizations within the meaning ofSection 2(5) of the Act.2.At all times material herein, Respondent has beenan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.Respondent has not engaged in any of the violationsalleged in the complaint in Case 14-CA-3885.4.The Bar list in Case 14-CA-4013 to the extent in-dicated herein is a mandatory subject of bargaining.5.By refusing to bargain with Pipefitters concerningsaid Bar list or to provide certain requested informationconcerning said list, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5).6.By the foregoing conduct, Respondent has inter-fered with, restrained, and coerced its employees in theexcerise of the rights guaranteed in Section 7 of the Act,and has thereby engaged in unfair labor practices withinthe meaning of Section 8(a)(1).Respondent has not engaged in any other violations al-leged in the compalint in Case 14-CA-4013, except asspecifically found herein.THE REMEDYIn view of the findings and conclusions set forth above,that Respondent has engaged in unfair labor practiceswithin the menaing of Section 8(a)(1) and (5) of the Act,'I shall recommend that Respondent be required to ceaseand desist therefrom, and take certain affirmative actionas provided in the Recommended Order below, which Ifind necessary and appropriate to effectuate the policiesof the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the casesherein, I shall recommend that Shell Oil Company, its of-ficers, agents, successors, and assigns, shall:17SeeCurtiss-Wright Corp v N L RB , 347 F 2d 61 (C A 3)18Nor are the names on the list essential for bargaining purposes Seefn 1 1,supra 250DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Refusing to bargain collectively with Local UnionNo. 553, affiliated with the United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO, as the exclusive bargaining representative ofRespondent's pipefitters and pipefitter helpers employedat its refinery at Roxana,Illinois,with respect to the com-position,maintenance, and revision of a list maintainedby it containing the names of certain of its ex-employees,referred to herein as the Bar list, which precludes thelisted ex-employees from admittance to and working at itsrefinery.(b)Refusing to furnish information relative to thereasons for which ex-employees are placed on orremoved from theBar list, the length of time their namesare retained on the list, and the identity of the ex-pipefitter employees of Respondent who are placed onthe list.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to join, form, or assist theaforementioned labor orgainzation or any other labor or-ganization, to bargain collectively through representa-tives of their choosing, and to engage in other concertedactivities for the purpose of collective bargaining or othermutualaid or protection or to refrain form any and allsuch activities.2.Take the following affirmative action which I findnecessary to effectuate the policies of the Act:(a)Bargain,upon request, with Local Union No. 553,affiliatedwith United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, concerningthe composition, maintenance, and revision of the Bar listand, if an understanding is reached, embody such un-derstanding in a signed agreement; and, upon request,furnish information relative to the reasons for which ex-employees are placed on or removed from the Bar list, thelength of time their names are retained on that list, and theidentity of the ex-pipefitter employees of Respondentwho are placed on the list.(b)Post at its refinery at Roxana, Illinois, copies of theattached notice marked "Appendix."19 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 14, after being duly signed by Respondent, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places,includingall places where notices toemployees are customarily posted. Reasonable stepsshall be taken by it to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.20IT IS FURTHER RECOMMENDED that the complaint inCase 14-CA-3885 be dismissed in its entirety; and thatthe allegations in the complaint in Case 14-CA-4013 bedismissed in so far as violations therein have not beenfound.Recommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "20 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to bargain with Local UnionNo. 553, affiliated with the United Association ofJourneymen and Appprentices of the Plumbing andPipeFitting Industry of the United States andCanada, AFL-CIO, as the exclusive bargainingrepresentative of our pipefitters and pipefitter help-erswith respect to the composition, maintenance,and revision of the list maintained by us containingthe names of certain of our ex-employees who areprecluded from entering and working at our refinery.WE WILL NOT refuse to furnish information to theabove-named Union relative to the reasons for whichex-employees are placed on or removed from theaforementioned list, the length of time their namesare retained on said list, and the identity of our ex-pipefitter employees who are placed on the list.WE WILL NOT in any like or relatedmanner inter-fere with, restrain, or coerce our employees in the ex-ercise of their rights to self-organization, to join,form, or assist the above-named labor organizationor any other labor organization, to bargain collective-ly through representatives of their choosing, and toengage inother concerted activities for the purposeof collective bargaining or other mutual aid or protec-tion or to refrain from any and all such activities.WE WILL bargain, upon request, with the above-named labor organization as the exclusivebargainingrepresentative of our pipefitters and pipefitter help-ers, concerning the composition, maintenance, andrevision of the aforementioned list and other termsand conditions of employment, and, if an understand-ing isreached, embody suchunderstanding in asignedagreement.WE WILL, upon request, furnish the above-namedUnion information relative to the reasons for whichour ex-employees are placed on or removed from theaforementioned list, the length of time their namesare retained on that list, and the identity of our ex-pipefitter employees who are placed on that list.11 In the event that this RecommendedOrder is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "the SHELL OIL CO.251All our employees are free to become or refrain fromThis noticemust remainposted for 60 consecutivebecomingmembers of the above-named labor organiza-days from the date of posting and must not be altered,tion, or any other labor organization.defaced, or covered by any other material.SHELL OIL COMPANYIf employees have any question concerning this notice(Employer)or compliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 1040 Boat-DatedBymen'sBank Building,314 North Broadway, St. Louis,(Representative)(Title)Missouri 63102, Telephone 622-4167.